[Cite as State v. Rasfeld, 2016-Ohio-2996.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                 :      JUDGES:
                                              :      Hon. William B. Hoffman, P.J.
        Plaintiff - Appellee                  :      Hon. Patricia A. Delaney, J.
                                              :      Hon. Craig R. Baldwin, J.
-vs-                                          :
                                              :
ADAM D. RASFELD                               :      Case No. 15-COA-035
                                              :
        Defendant - Appellant                 :      OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Ashland Municipal
                                                     Court, Case No. 15TRC06394




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    May 13, 2016



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

ANDREW N. BUSH                                       JON J. SAIA
Assistant Director of Law                            JESSICA G. D'VARGA
1213 E. Main Street                                  713 South Front Street
Ashland, Ohio 44805                                  Columbus, Ohio 43206
Ashland County, Case No. 15-COA-035                                                        2




Baldwin, J.

       {¶1}   Defendant-appellant Adam Rasfeld appeals his sentence from the Ashland

Municipal Court. Plaintiff-appellee is the State of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On September 11, 2015 appellant was cited for speeding in violation of R.C.

4511.21(D)(4) and operating a motor vehicle while under the influence of alcohol (OVI) in

violation of R.C. 4511.19(A)(1)(a) and (h). The citation indicated that appellant was driving

92 miles an hour in a 70 mile per hour zone and that appellant’s blood alcohol content

was .217.

       {¶3}   Appellant appeared pro se at his arraignment on September 15, 2015. At

such time, appellant entered a plea of guilty to the speeding charge and to the OVI R.C.

4511.19(A)(1)(h) charge, a misdemeanor of the first degree. The remaining charge was

dismissed. The trial court sentenced appellant to 120 days in jail, with sixty (60) days

suspended, and fined appellant $475.00. The trial court also ordered that appellant’s

operator’s license was suspended for a period of three (3) years.

       {¶4}   Appellant now raises the following assignment of error on appeal:

       {¶5}   THE TRIAL COURT ABUSED ITS DISCRETION IN SENTENCING MR.

RASFELD, AN UNREPRESENTED DEFENDANT, TO SIXTY (60) DAYS IN JAIL AND A

THREE (3) YEAR LICENSE SUSPENSION ON A FIRST OFFENSE OVI CONVICTION.

                                                 I

       {¶6}   Appellant, in his sole assignment of error, argues that the trial court abused

its discretion in sentencing him to sixty (60) days in jail and suspending appellant’s
Ashland County, Case No. 15-COA-035                                                        3


operator’s license for a period of three (3) years. Appellant notes that this was his first

OVI offense, that he has a “very limited traffic record”, and that he accepted

responsibilities for his actions. Appellant further notes that he is a college graduate with

a full-time job. We note that appellant does not argue that his sentence was not within

the statutory permissible range.

       {¶7}   Generally, misdemeanor sentencing is within the sound discretion of the

trial court and will not be disturbed upon review if the sentence is within the limits of the

applicable statute. State v. Smith, 9th Dist. Wayne No. 05CA0006, 2006–Ohio–1558, ¶

21, citing State v. Pass, 6th Dist. Lucas No. L–92–017, 1992 WL 386011. See, also, State

v. Chadwick, 5th Dist. Knox No. 08CA15, 2009–Ohio–2472, ¶ 30. An abuse of discretion

implies the court's attitude is unreasonable, arbitrary or unconscionable. State v. Adams,

62 Ohio St. 2d 151, 404 N.E.2d 144 (1980). Furthermore, there is no requirement that a

trial court, in sentencing on misdemeanor offenses, specifically state its reasons on the

record. State v. Harpster, 5th Dist. Ashland No. 04COA061, 2005–Ohio–1046, ¶ 20.

       {¶8}   R.C. 2929.21(A) states that “[a] court that sentences an offender for a

misdemeanor * * * shall be guided by the overriding purposes of misdemeanor

sentencing. * * *.” The overriding purposes of misdemeanor sentencing are to protect the

public from future crime by the offender and others and to punish the offender.” In order

to achieve those purposes, a sentencing court must consider “the impact of the offense

upon the victim and the need for changing the offender's behavior, rehabilitating the

offender, and making restitution to the victim of the offense, the public, or the victim and

the public.” Id.; State v. Coleman, 4th Dist. Scioto No. 05CA3037, 2006–Ohio–3200, ¶

21. In addition, R.C. 2929.21(B) states in pertinent part as follows: “A sentence imposed
Ashland County, Case No. 15-COA-035                                                         4


for a misdemeanor * * * shall be reasonably calculated to achieve the two overriding

purposes of misdemeanor sentencing set forth in division (A) of this section,

commensurate with and not demeaning to the seriousness of the offender's conduct and

its impact upon the victim, and consistent with sentences imposed for similar offenses

committed by similar offenders.”

       {¶9}   R.C. 2929.22 governs sentencing on misdemeanors and states as follows:

       {¶10} (B)(1) In determining the appropriate sentence for a misdemeanor, the court

shall consider all of the following factors:

       {¶11} (a) The nature and circumstances of the offense or offenses;

       {¶12} (b) Whether the circumstances regarding the offender and the offense or

offenses indicate that the offender has a history of persistent criminal activity and that the

offender's character and condition reveal a substantial risk that the offender will commit

another offense;

       {¶13} (c) Whether the circumstances regarding the offender and the offense or

offenses indicate that the offender's history, character, and condition reveal a substantial

risk that the offender will be a danger to others and that the offender's conduct has been

characterized by a pattern of repetitive, compulsive, or aggressive behavior with heedless

indifference to the consequences;

       {¶14} (d)    Whether the victim's youth, age, disability, or other factor made the

victim particularly vulnerable to the offense or made the impact of the offense more

serious;

       {¶15} (e)    Whether the offender is likely to commit future crimes in general, in

addition to the circumstances described in divisions (B)(1)(b) and (c) of this section;
Ashland County, Case No. 15-COA-035                                                        5


       {¶16} (f) Whether the offender has an emotional, mental, or physical condition

that is traceable to the offender's service in the armed forces of the United States and

that was a contributing factor in the offender's commission of the offense or offenses;

       {¶17} (g) The offender's military service record.

       {¶18} (2) In determining the appropriate sentence for a misdemeanor, in addition

to complying with division (B)(1) of this section, the court may consider any other factors

that are relevant to achieving the purposes and principles of sentencing set forth in section

2929.21 of the Revised Code.

       {¶19} (C) Before imposing a jail term as a sentence for a misdemeanor, a court

shall consider the appropriateness of imposing a community control sanction or a

combination of community control sanctions under sections 2929.25, 2929.26, 2929.27,

and 2929.28 of the Revised Code. A court may impose the longest jail term authorized

under section 2929.24 of the Revised Code only upon offenders who commit the worst

forms of the offense or upon offenders whose conduct and response to prior sanctions

for prior offenses demonstrate that the imposition of the longest jail term is necessary to

deter the offender from committing a future crime.

       {¶20} In the case sub judice, the trial court stated on the record, in relevant

part, as follows:

              THE COURT: Well I’ll just tell you what concerns me about this, Mr.

       Rasfeld. And I’ll give you a chance to respond if you want before I decide

       what I’m going to do about it. But in my mind this a very bad OMVI for a lot

       of reasons. I mean it’s a first offense, you don’t have a bad record. You’re

       accepting responsibility. That’s - - I’ll credit you for that. But the bad part
Ashland County, Case No. 15-COA-035                                                     6


      of this, you’re going 92 miles an hour on a public highway, you run some

      citizen off the road where someone could have very easily died. You’re not

      just a guy over the legal limit. I mean at .217, I’m surprised you could stand.

      At that point you are extremely intoxicated and a real danger to other people

      on the highway and a real danger to yourself. So - - and then, to top that

      off, you’re going 92 miles per hour and following too closely? I mean it’s

      just the grace of God that you didn’t kill somebody. So in my mind this a

      very, very bad DUI.

      {¶21} Transcript of September 15, 2015 hearing at 14. The trial court also stated

that “this is about as bad an OMVI as I’ve ever seen.” Transcript of September 15, 2015

hearing at 15. Furthermore, at the hearing, the Assistant Law Director indicated to the

trial court that the Trooper’s report stated that appellant denied drinking and was

argumentative.

      {¶22} Based on the foregoing, we find that the trial court did not abuse its

discretion in sentencing appellant. The trial court’s decision was not arbitrary,

unconscionable or unreasonable in view of the facts of appellant’s case.

      {¶23} Appellant’s sole assignment of error is, therefore, overruled.

      {¶24} Accordingly, the judgment of the Ashland Municipal Court is affirmed.


By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.